Citation Nr: 0934609	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-13 629	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1. Entitlement to an effective date before October 8, 2004, 
for a 30 percent rating for dizziness. 

2. Entitlement to service connection for tinnitus to include 
as secondary to service-connected dizziness. 

3. Entitlement to service connection for a psychiatric 
disorder to include depression and anxiety on a direct basis 
and as secondary to service-connected dizziness. 

4. Entitlement to service connection for headaches to include 
by aggravation of a pre-existing condition and as secondary 
to service-connected dizziness. 

5. Entitlement to service connection for degenerative 
arthritis of the lumbar spine. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, served active duty from 
September 1971 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2004, in April 2005, 
and in July 2005 of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In January 2007, the Veteran appeared at a hearing before the 
Board, but because a transcript of the hearing could not be 
produced, the Veteran was afforded another hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
held in June 2009 is in the record. 

In June 2009, the Veteran waived the right to have the 
records of the Social Security Administration initially 
considered by the RO.  

The claims of service connection are REMANDED to the RO via 
the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1. The Veteran was notified by letter, dated in June 2004, of 
the rating decision granting service connection for dizziness 
and the assignment of an initial 10 percent rating, both 
effective January 5, 2004, date of receipt of claim, and of 
his right to appeal, but he did not appeal the initial rating 
of 10 percent. 

2. The Veteran's claim for a rating higher than 10 percent 
for dizziness was received on October 8, 2004, and prior 
thereto there was no claim, formal or informal, for an 
increased rating. 

3. The criteria for a 30 percent rating for dizziness were 
factually ascertainable on September 9, 2004, before the date 
of receipt of the claim on October 8, 2004. 


CONCLUSION OF LAW

The criteria for an effective date before September 9, 2004, 
for a 30 percent rating for dizziness are met. 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004 and in April 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for an earlier effective date, namely, evidence 
indicating that the date of receipt of the claim or date the 
evidence showed the level of disability, supporting a higher 
rating. 

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provision for the degree of disability 
assignable.

As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of a 
claim for service connection). 



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in December 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO obtained VA 
records and afforded the Veteran a VA examination. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Records of the Social Security Administration show that the 
Veteran was awarded disabilities benefits, effective from 
February 2002, due to a hole in the left eye, loss of vision, 
and pain in right and knee and leg.

VA records from November 2002 to January 2004 show that in 
June and in October 2003 the Veteran denied symptoms of 
dizziness. 

On January 5, 2004, the Veteran filed a claim of service 
connection for dizziness. 

On VA neurologic examination in January 2004, the Veteran 
complained of dizziness on an average of once weekly and of 
occasionally being somewhat off balance.  The impression was 
episodes of dizziness of undetermined etiology. 

In a rating decision in June 2004, the RO granted service 
connection for dizziness and assigned an initial rating of 10 
percent under Diagnostic Codes 8045-6204, both effective 
January 5, 2004, the date of receipt of the claim of service 
connection.  The Veteran was also notified of his right to 
appeal the RO's decision, but he did not and by operation of 
law the rating decision of June 2004 became final in the 
absence of clear and unmistakable error of fact or of law.

On October 8, 2004, the Veteran filed the current claim for a 
rating higher than 10 percent. 

In November 2004, a private physician reported that he had 
initially evaluated the Veteran on September 9, 2004, for 
ongoing complaints of dizziness and blacking out, and testing 
was consistent with benign paroxysmal positional vertigo and 
abnormal posturography. 

On VA examination in November 2004, the Veteran complained of 
dizziness occurring six to seven times a week.  It was noted 
that the Veteran had been a truck driver, driving a semi-
trailer, up until 2 years earlier.

In a rating decision in April 2005, the RO increased the 
rating for dizziness to 30 percent, effective October 8, 
2004, the date of receipt of the claim for increase.  The 
Veteran appealed the effective date of the 30 percent rating. 

In June 2009, the Veteran testified that he was getting 
medication for dizziness from VA in 2003 and that the proper 
effective date for the 30 percent rating should be the date 
that he was awarded Social Security Administration disability 
benefits in February 2002. 




Law and Regulations

The effective date of the award of an increase in 
compensation is either the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant may be considered an informal claim. Such 
informal claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed, the date of VA outpatient 
examination or treatment will be accepted as the date of 
receipt of an informal claim for increase.

A review of all the evidence of record is required to 
determine when an increase in disability was "ascertainable."  
Hazan v. Gober, 10 Vet. App. 511, 521 (1997) (Within the 
meaning of 38 U.S.C.A. § 5110(b), while evidence previously 
considered alone can not lead to a grant of an earlier 
effective date, the evidence is nevertheless part of the 
entire evidence of record in determining when the rating 
increase was ascertainable). 

If a decision by the RO is not appealed, the rating decision 
becomes final and the rating decision is not subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or on the basis of clear and 
unmistakable error.   38 C.F.R. § 3.104(a); 38 C.F.R. § 
3.105. 



If a claimant wishes to reasonably raise clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Analysis 

In a rating decision in June 2004, the RO granted service 
connection for dizziness and assigned an initial rating of 10 
percent under Diagnostic Codes 8045-6204, effective January 
5, 2004, date of receipt of the claim of service connection.  
The Veteran was also notified of his right to appeal the RO's 
decision, but he did not and by operation of law the rating 
decision of June 2004 became final in the absence of clear 
and unmistakable error of fact or of law, which the Veteran 
has not alleged.  38 C.F.R. §§ 3.104(a) and 3.105.  

After the Veteran as notified of the rating decision of June 
2004 and of his right to appeal, the Veteran filed a claim 
for increase for dizziness, which was received at the RO on 
October 8, 2004. 

Between the date of claim of service connection for dizziness 
and the initial 10 percent rating, that is, January 5, 2004, 
and October 8, 2004, the date of receipt of the current claim 
for increase, there was no  communication or action from the 
Veteran, indicating intent to apply for an increase for 
dizziness under 38 C.F.R. § 3.155 or was there a record VA 
outpatient examination or treatment of dizziness to 
constitute a claim under 38 C.F.R. § 3.157. 

As the effective date of any increase may precede the date of 
the receipt of the claim, if it was factually ascertainable 
that an increase in disability had occurred during the 
preceding year, the Board must review the evidence of record 
to determine whether it is factually ascertainable that an 
increase in disability had occurred within the one-year 
period prior to October 8, 2004. 

A disability rating is determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Dizziness is currently rated 30 percent under Diagnostic 
Codes 8045-6204.  Under Diagnostic Code 8045, a 10 percent 
rating is the maximum schedular rating for dizziness.  Under 
Diagnostic Code 6204, the criteria for the current 30 percent 
rating are dizziness and occasional staggering.  

On review of the record before October 8, 2004, the records 
of the Social Security Administration show that the Veteran 
was awarded disabilities benefits, effective from February 
2002, due to a hole in the left eye, loss of vision, and pain 
in right and knee and leg.  There was no association with or 
reference to dizziness.  VA records from November 2002 to 
January 2004 show that in June and in October 2003 the 
Veteran denied symptoms of dizziness.  This evidence opposes, 
rather than supports, the claim. 

On VA neurologic examination in January 2004, the Veteran 
complained of dizziness on an average of once weekly and of 
occasionally being somewhat off balance.  The impression was 
episodes of dizziness of undetermined etiology. Hazan at 521 
(1997) (Within the meaning of 38 U.S.C.A. § 5110(b), while 
evidence previously considered alone can not lead to a grant 
of an earlier effective date, the evidence is nevertheless 
part of the entire evidence of record in determining when the 
rating increase was ascertainable).

The Veteran is competent to describe the symptoms of loss of 
balance.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(Lay testimony is competent with regard to symptoms of an 
injury or illness, but not that the veteran had a particular 
injury or illness.).   But as here, the determinative 
question involves medical causation, that is, medical 
evidence of an association or link between dizziness and 
staggering, which is an element of the criteria for a 30 
percent rating, where a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

In this case, the VA examiner did not find or associate 
staggering to the Veteran's complaint of dizziness.  The 
record does show that the Veteran was evaluated by a private 
physician on September 9, 2004, for ongoing complaints of 
dizziness and blacking out, and testing was consistent with 
benign paroxysmal positional vertigo and abnormal 
posturography.  These findings were also consistent with the 
report of VA examination in November 2004, which the RO cited 
as the factual basis for the 30 percent rating. 

After a review of all the evidence, the Board finds that it 
was factual ascertainable that a increase in disability had 
occurred on September 9, 2004, when the Veteran sough further 
evaluation for ongoing complaints of dizziness and blacking 
out, and testing was consistent with benign paroxysmal 
positional vertigo and abnormal posturography symptoms.  In 
conclusion, the Board finds that the evidence supports an 
effective date of September 9, 2004, for the 30 percent 
rating for dizziness.  


ORDER

An effective date of September 9, 2004, for a 30 percent 
rating for dizziness is granted, subject to the law and 
regulations, governing the award of monetary benefits. 


REMAND

On claim of service connection for tinnitus to include as 
secondary to service-connected dizziness, on VA examinations 
in November 2004 and in June 2005, the VA examiner expressed 
the opinion that it was unlikely that tinnitus, first shown 
after service, was related to service, including any exposure 
to noise.  

The examiner did not offer an opinion on the claim of 
secondary service connection.  As the medical evidence of 
record does not contain sufficient medical evidence to decide 
the claim, a VA medical examination and opinion is required 
under the duty to assist. 

On the claim of service connection for depression and anxiety 
to include as secondary to service-connected dizziness, the 
service treatment records show that on separation 
examination, the Veteran complained of nervous trouble, and 
the examiner noted occasional nervousness, but the 
psychiatric evaluation was normal and there was no diagnosis 
of a psychiatric disorder.  After service, in July 2006, a 
private physician noted a history of depression.  As the 
medical evidence of record does not contain sufficient 
medical evidence to decide the claim, a VA medical 
examination and opinion is required under the duty to assist.  

On the claim of service connection for headaches to include 
by aggravation of a pre-existing condition and as secondary 
to service-connected dizziness, headaches were not noted on 
entrance examination.  The service treatment records show 
that on separation examination, the Veteran complained of 
headaches, and the examiner noted occasional migraine, but 
headaches were not listed as a diagnosis.  After service, on 
VA examination in January 2004, the VA examiner stated that 
it seemed that Veteran's headaches preceded service, but the 
examiner had not reviewed the Veteran's service treatment 
records.  As the medical evidence of record does not contain 
sufficient medical evidence to decide the claim, a VA medical 
examination and opinion is required under the duty to assist.

On the claim of service connection for degenerative arthritis 
of the lumbar spine, the service treatment records show that 
on separation examination, the Veteran complained of 
recurrent back pain, and the examiner noted recurrent back 
pain, responsive to medication, but the evaluation of the 
spine was normal and there was no diagnosis of a back 
disability.  



After service, on VA examination in January 2004, the VA 
examiner stated that the Veteran's low back started after 
service.  As the VA examiner did not adequately account for 
the evidence of recurrent back pain during service and 
shortly after service, the medical evidence of record does 
not contain sufficient medical evidence to decide the claim, 
and a VA medical examination and opinion is required under 
the duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from January and 
February 1975 for treatment of low back 
pain from the VA medical facility in 
Tucson, Arizona.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).   

2. Afford the Veteran a VA examination to 
determine whether it is as likely as not 
that tinnitus, first shown after service, 
is caused by or aggravated by, that is, 
made worse by service-connected 
dizziness. 

The examiner is asked to comment on 
the clinical significance that the 
service-connected dizziness has not 
been associated with any ear 
pathology.  

On the question of aggravation, the term 
"aggravation" means a permanent increase 
in severity, that is, a worsening of the 
underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms. 



In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made 
available to the examiner for review. 

3. Afford the Veteran a VA psychiatric 
examination to determine: 

a). Whether it is as likely as not that 
any current psychiatric disorder, however 
diagnosed, is related to complaints of 
depression and nervousness in service. 

The examiner is asked to comment on 
the clinical significance that the 
service treatment record show that 
in August 1972 the Veteran was seen 
for depression and the diagnoses 
were acute anxiety reaction, 
character behavior disorder, 
hysterical personality, and 
psychophysiologic reaction with 
migraine, nausea, dizziness, and 
blackouts.  In June 1973, depression 
was noted.  In August 1973, the 
diagnosis was character behavior 
disorder.  After service, private 
medical records show a history of 
depression. 

b). In the alternative, whether it is as 
likely as not that any current 
psychiatric disorder, however diagnosed, 
is caused by or aggravated by, that is, 
made worse by service-connected 
dizziness. 

On the question of aggravation, the term 
"aggravation" means a permanent increase 
in severity, that is, a worsening of the 
underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made 
available to the examiner for review. 

4. Afford the Veteran a VA neurological 
examination to determine: 

a). Whether it is as likely as not that 
any current headache disorder, however 
diagnosed, is related to headaches shown 
in service. 

The examiner is asked to comment on 
the clinical significance that the 
service treatment record show that 
in January 1972 the diagnosis was 
headaches of unknown etiology.  In 
August 1972, he complained of 
headaches, and an EEG was normal.  
On separation examination, the 
Veteran complained of headaches.  

After service, on VA examination in 
January 2004, the VA examiner stated 
that it seemed that Veteran's 
headaches preceded service, but 
headaches were not noted on entrance 
examination.  

b). In the alternative, whether it is as 
likely as not that any current headaches, 
however diagnosed, is caused by or 
aggravated by, that is, made worse by 
service-connected dizziness. 

On the question of aggravation, the term 
"aggravation" means a permanent increase 
in severity, that is, a worsening of the 
underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made 
available to the examiner for review. 

5. Afford the Veteran a VA orthopedic 
examination to determine whether it is as 
likely as not that degenerative joint 
disease, arthritis, or degenerative disc 
disease of the lumbar spine, first shown 
after service, is related to recurrent 
low back pain shown in service. 

The examiner is asked to comment on 
the clinical significance that the 
service treatment records show that 
after a vehicle accident in 
September 1972 no objective 
orthopedic or neurological findings 
were found after nine months of 
complaints of low back pain.  And 
recurrent back pain, responsive to 
medication, was noted by history on 
separation examination, but the 
evaluation of the spine was normal 
and there was no diagnosis of a back 
disability.  After service VA 
records show that in January and 
February 1975 the Veteran was 
treated for low back pain and an X-
ray of the lumbar spine was normal.  
Arthritis of the lumbar spine 
established by X-ray was first 
diagnosed in January 2004.  

In September 2005, degenerative disc 
disease established by MRI was 
diagnosed.  In July 2006, a private 
physician evaluated the Veteran for 
low back pain with radiculopathy, 
and the Veteran gave a history of 
the onset to a vehicle accident in 
1972 in service.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made 
available to the examiner for review. 

6. After the development has been 
completed, adjudicate the claims.  On the 
claim of service connection for headaches 
by aggravation, the rebuttable 
presumption of soundness applies.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


